Rubin, J.,
dissents in a Memorandum as follows: The function of a court on a motion for summary judgment is issue finding not issue determination (Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395, 404; Wiener v Ga-Ro Die Cutting, 104 AD2d 331, 333, affd 65 NY2d 732; Creighton v Milbauer, 191 AD2d 162, 166). The evidence in this case raises triable issues of fact not amenable to summary disposition as a matter of law.
Though the basis of defendant’s CPLR 3212 motion is not stated in either the notice of motion or the accompanying affidavit of counsel, it is clearly predicated upon CPLR 3211 (a) (7). Dismissal of the complaint is sought on the ground that no action is stated in that there is allegedly no evidence that defendant had notice, either actual or constructive, of the claimed hazardous condition. The Court of Appeals, has unequivocally stated that whether the order under review decides a preanswer motion to dismiss or a motion for summary judgment, the Court “must view the facts in a light most favorable to the plaintiff’ (Crosland v New York City Tr. Auth., 68 NY2d 165, 168, n 2), “consistent with the rule that in opposing motions to dismiss for failure to state a cause of action and motions for summary judgment the plaintiffs submissions must be accepted as true” (Ingle v Glamore Motor Sales, 73 NY2d 183, 194).
*405The discrepancy between plaintiffs deposition testimony that he observed no debris or oil on the steps an hour and one half prior to the accident and the affidavit of his neighbor that she observed “papers, garbage and grease” on the steps the previous day that had not been removed at the time of the accident presents, at most, an issue of credibility to be resolved at trial. “The assessment of the value of a witnesses] testimony constitutes an issue for resolution by the trier of fact, and any apparent discrepancy between the testimony and the evidence of record goes only to the weight and not the admissibility of the testimony” (Dollas v W. R. Grace & Co., 225 AD2d 319, 321, citing Rivera v City of New York, 212 AD2d 403, 404). “The court may not weigh the credibility of the affiants on a motion for summary judgment unless it clearly appears that the issues are not genuine, but feigned” (Glick & Dolleck v Tri-Pac Export Corp., 22 NY2d 439, 441, citing Curry v Mackenzie, 239 NY 267, 269-270).
An issue of fact will be disregarded when dismissal of the complaint is based upon an admission by the plaintiff that is contradicted by his. self-serving affidavit in opposition to the motion (Joe v Orbit Indus., 269 AD2d 121, 122; Kistoo v City of New York, 195 AD2d 403, 404; Prunty v Keltie’s Bum Steer, 163 AD2d 595, 596) or by compelling documentary evidence (cf., Dollas v W. R. Grace & Co., supra at 321 [“any conflict between plaintiffs allegations and the documentary evidence merely presents an issue of credibility for resolution at trial”] and Leo v Mt. St. Michael Academy, 272 AD2d 145, 146 [where documentary evidence conclusively establishes a factual issue is not genuine, summary disposition is appropriate]). Unlike a plaintiffs own self-serving affidavit, submitted in an attempt to retract his previous admission (e.g., Columbus Trust Co. v Campolo, 110 AD2d 616, affd 66 NY2d 701 for reasons stated below), the affidavit submitted by plaintiff herein in opposition to defendant’s summary judgment motion is signed by a disinterested, unrelated witness to the accident (cf., Phillips v Bronx Lebanon Hosp., 268 AD2d 318 [affidavits of plaintiff, brother and uncle]).
With respect to the “papers, garbage and grease” alleged to have been present on the steps, the witness’s affidavit states that she “had first observed this condition on said stairs the day before the accident, yet nothing was done to clean it up.” A witness’s affidavit cannot be characterized as “conclusory” or dismissed as self-serving merely because it proceeds from an acquaintance. “Rather, it must be regarded as indicative of the evidence to be adduced at trial from a competent witness” *406(Harris v City of New York, 147 AD2d 186, 189 [parent’s statement]; Butler v Helmsley-Spear, Inc., 198 AD2d 131 [plaintiffs self-serving statement sufficient to raise issue of fact]). Plaintiffs statement is both self-defeating and constitutes an informal judicial admission (Richardson, Evidence § 217 [Prince 10th ed]; Fisch, New York Evidence § 803 [2d ed 1977]). However, as opposed to a formal judicial admission, which is binding upon the party making it “unless modified or relieved in the discretion of the court” (Richardson, Evidence § 216), an informal judicial admission has the status of an extra-judicial admission, which is not conclusive (Fisch, New York Evidence § 803). “The probative value to be accorded an admission is determined by the trier of fact, and depends on the conditions and circumstances under which it was made and reported. Consequently, its force may range from little or no effect to a very strong inference. Extra judicial admissions, however, are not conclusive.” (Fisch, New York Evidence § 806.) Contrary to these well-established rules of evidence, the majority has given conclusive effect to plaintiffs admission, and contrary to settled principles governing the award of summary judgment, it has resolved an issue of credibility as a question of law, discounting the sworn statement of a disinterested witness.
Accordingly, the order should be reversed, summary judgment denied and the matter remanded to Supreme Court for further proceedings.